Citation Nr: 0925378	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung condition 
due to mustard gas exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition 
due to mustard gas exposure.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for a left ankle 
disability, secondary to flat feet.

5.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.

6.  Entitlement to service connection for dermatitis due to 
mustard gas exposure.

7.  Entitlement to a disability rating greater than 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Most recently, in April 2008, the Board denied the claims.  
The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In May 2009, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's April 2008 decision.  That 
same month, the Court issued an Order vacating the April 2008 
Board decision.  

The Board notes that its April 2008 decision included a 
denial of a claim for an initial compensable disability 
rating for bilateral hearing loss, and that the Joint Motion 
indicates that the Veteran was withdrawing his appeal of this 
issue.  See 38 C.F.R. § 20.204(b) (2008).  

The Veteran's representative has raised the issue of 
entitlement to claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  This claim has not been adjudicated by the agency of 
original jurisdiction, and is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the joint motion is unclear.  As a preliminary 
matter, the Board notes that the Veteran's service treatment 
reports are not available and may have been destroyed in the 
1973 fire at the National Personnel Records Center 
("NPRC").  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the service treatment 
reports. Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); 
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board 
is also under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).  However, the Court has rejected 
the argument that there should be an "adverse presumption" 
against VA where service medical records have been lost or 
destroyed while in the Government's control, including 
records destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).  See Cromer v. Nicholson, 19 Vet. App. 
215 (2005).  

In this case, the evidence indicates that since 1993, the 
Veteran has repeatedly been notified that his service 
treatment reports were not available and may have been 
destroyed in the 1973 fire at the NPRC.  The claims files 
contain at least two completed NA Forms 13055 ("Request for 
Information Needed to Reconstruct Medical Data").  See NA 
Forms 13055, received in 1993 and 1998.  The Veteran, who is 
represented by an attorney, has also repeatedly been advised 
of the alternative types of evidence that may be submitted in 
support of his claims.  See e.g., VCAA notices, dated in 2004 
and 2005.  

Notwithstanding the above, a review of the Joint Motion shows 
that it was agreed that a remand was required because the 
Veteran had not been properly notified as to the types of 
alternative evidence that he may submit in support of his 
claim.  On Remand, the Veteran should be given notice in 
compliance with the duty to assist for veterans whose service 
medical records are not available and may have been 
destroyed.  See generally VBA's Adjudication Procedure 
Manual, M21-1MR, Part III [ iii,2.E.27.].  The Court order 
must be obeyed. 

Subsequent to the Board's April 2008 decision, the Veteran's 
representative submitted a March 2009 VA vocational 
rehabilitation record without a waiver of RO review.  See 
38 C.F.R. § 20.1304 (2008).  This report indicates that the 
Veteran is receiving VA vocational rehabilitation services.  
However, the claims file does not currently contain any VA 
vocational rehabilitation records.  As there appear to be 
records of VA vocational rehabilitation that are not 
currently associated with the claims files, a remand is 
required for an attempt to obtain these records.  See Moore 
v. Gober, 10 Vet. App. 436, 440 (1997).  

With regard to the claim for a disability rating greater than 
30 percent for PTSD, the Joint Motion states that the Board's 
decision failed to adequately discuss the evidence of various 
symptoms such as suicidal ideation, and anger, which may 
satisfy the criteria for a higher rating.  In a statement 
received in March 2009, the Veteran's representative 
essentially argued that the Veteran can no longer work, at 
least in part, due to his PTSD symptoms.  In an attachment, 
she submitted a March 2009 VA vocational rehabilitation 
report which notes, "The veteran's PTSD appears to have 
worsened in terms of memory and concentration, anxiety, mood 
control, dealing with crowds, among other symptoms."  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In 
this case, the most recent PTSD examination report is dated 
in April 2005, and there are indications that his symptoms 
may have worsened.  On Remand, the Veteran should be 
scheduled for a PTSD examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).  

Finally, with regard to the issue of an increased rating 
for PTSD, in a recent decision, Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the Court held that a 38 U.S.C. 
§ 5103(a) notice requires that the Secretary notify the 
claimant inter alia that to substantiate an increased 
rating claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; that the claimant 
must be notified that should an increase in disability 
be found, a disability rating will be determined by 
applying relevant DCs, which typically provide for a 
range in severity of a particular disability from 0% to 
as much as 100% (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their 
severity and duration, and their impact upon employment 
and daily life; and that the notice must also provide 
examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, it does not appear that the Veteran has been 
provided with a notice that conforms to the requirements as 
set forth in Vazquez-Flores.  On Remand, the Veteran must be 
afforded a corrective VCAA notice letter that conforms to the 
Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
provide the details of any treatment for 
his lung, heart, left ankle, foot, right 
knee, or skin symptoms, since 2007 (i.e., 
since the most recent treatment reports 
of record), in order to determine if 
relevant records exist that are not 
currently associated with the claims 
files.  Should any such treatment be 
identified, after securing any necessary 
releases, the RO should attempt to obtain 
these records.  

2.  The RO should obtain the Veteran's 
vocational rehabilitation records.  

3.  The RO must send another notice to 
the Veteran which informs him that his 
service treatment reports were not 
available and may have been destroyed in 
the 1973 fire at the NPRC, and which 
advises him of the alternative types of 
evidence that may be submitted in support 
of his claims.  

4.  With regard to the issue of an 
increased rating for PTSD, the RO should 
fulfill all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475.  In particular, compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  A copy of 
this notification must be associated with 
the claims folder. 

5.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity of his PTSD.  The claims files 
must be made available to the examiner 
for a review of the Veteran's pertinent 
medical history.  All necessary 
diagnostic testing and evaluation should 
be performed.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of all evidence 
received after the most recent 
supplemental statement of the case 
(SSOC), dated in September 2007.  If any 
of the determinations remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
SSOC that addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered.  The appellant should be 
given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



